                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,           )                Crim. No. 1-19-cr-17-RJC
 Plaintiff,                         )
                                    )
          v.                        )
                                    )
                                    )
JOSEPH F. WISEMAN, JR.              )
  Defendant.                        )
____________________________________)

   MOTION TO FILE DEFENDANT WISEMANS MEDICAL RECORDS
                       UNDER SEAL

      NOW COMES Defendant, Joseph F. Wiseman, Jr., (Mr. Wiseman) by and

through his undersigned counsel, and hereby moves, pursuant to Local Criminal

Rule 491.1(a), (d) and Local Civil Rule 6.1(c) and 45.1(d) to seal copies of Mr.

Wiseman’s medical records which will be tendered to the Court under separate

filing, if the instant motion is granted, in support of the motion for a departure from

the applicable Guidelines level.

      Included in Mr. Wiseman’s sentencing memorandum is a motion to depart

from the applicable Guidelines range pursuant to Guideline § 5H1.4. Doc. No. 28,

pp. 28-31.    That provision encourages a sentencing court to depart from the

applicable sentencing range based on an atypical medical condition where “home

detention may be as efficient as, and less costly than, imprisonment.” In his

sentencing memorandum, Mr. Wiseman shared some but not all of his medical


                                      Page 1 of 6

     Case 1:19-cr-00017-RJC-WCM Document 31 Filed 08/26/19 Page 1 of 6
conditions that would support a downward departure. And, Mr. Wiseman did not

disclose, for privacy reasons, the precise medical procedures that he is presently

undergoing to treat and ameliorate his medical conditions.

       Mr. Wiseman has now obtained relevant medical records which we submit

will be of assistance to the Court in evaluating the extent of Mr. Wiseman’s medical

conditions. We further submit that those records will support our position that given

those conditions, a sentence below the applicable Guideline range or sentence to

home detention will be more efficient and less costly than a lengthy period of

incarceration for a first-time offender with no likelihood of recidivism.

       This Court’s local civil and criminal rules recognize that the presumption that

materials filed with the Court will be filed unsealed may be overcome in certain

situations where there are compelling reasons that certain information should

nonetheless be sealed. See LCvR 6.1(a) and LCrR 49.1.1(a).1 Medical records,

which are protected from disclosure by the federal HIPAA law, typically fall within

this exception. See, e.g., Pinnix v. SSC Silver Stream Operating Co., LLC, No. 7:14-

CV-00161-FL, 2015 WL 4671979, at *10–11 (E.D.N.C. Aug. 6, 2015) (sealing

medical records because they are not generally available to the public and




1
  The Fourth Circuit Court of Appeals has expressly recognized that the right to public access to
documents filed in the courts must, at times, give way to a higher interest in maintaining the
secrecy of that information: United States v. Moussaoui, 65 Fed. Appx. 881, 886 (4th Cir. 2003)
(citations and quotation marks omitted).
                                           Page 2 of 6

      Case 1:19-cr-00017-RJC-WCM Document 31 Filed 08/26/19 Page 2 of 6
determining that, because they are medical records, no reasonable alternative to

sealing existed); see also Wilson v. Thomas, 2014 WL 6694140 (E.D. N.C. 2014)

(there is “[n]o compelling public interest in sensitive medical records.”); James v.

Servicesource, Inc., 2007 WL 4190794 (E.D. VA. 2007) (Because of the “sensitive

nature” of medical records, the request to seal was granted as reasonable).

      Many other courts have granted motions to seal medical records. See e.g.

Briggs v. Marriott Int., Inc., 368 F. Supp. 2d 461, 463 (D. MD. 2005) (recognizing

the privacy interests in medical records and granting motion to seal the same); ); see

also McCracken v. Verisma Sys., Inc., No. 6:14-CV-06248(MAT), 2017 WL

4250054, at *3 (W.D.N.Y. Sept. 26, 2017) (“Courts in this Circuit have repeatedly

held that information protected by HIPAA is not subject to a First Amendment or

common-law right of access and thus have sealed docket entries and redacted

documents that contain such information.”) (internal quotations and citations

omitted); Baylor v. Comprehensive Pain Mgmt. Centers, Inc., No. 7:09-CV-00472,

2011 WL 451950, at *2 (W.D. Va. Feb. 1, 2011) (“The Court finds that, to the degree

the public might have any interest in viewing [these medical records], such interest

is plainly outweighed by Congress's clear statement that PHI not be made

public. See 45 CFR § 164 et seq.”) (emphasis added).




                                      Page 3 of 6

     Case 1:19-cr-00017-RJC-WCM Document 31 Filed 08/26/19 Page 3 of 6
      Even prior to the enactment of HIPAA, one federal appellate court aptly

summarized the different plane upon which a person’s medical records stand and

their entitlement to privacy protections:

      There can be no question that an employee's medical records, which may
      contain intimate facts of a personal nature, are well within the ambit of
      materials entitled to privacy protection. Information about one's body and
      state of health is a matter which the individual is ordinarily entitled to retain
      within the ‘private enclave where he may lead a private life.’ It has been
      recognized in various contexts that medical records and information stand on
      a different plane than other relevant material. For example, the Federal Rules
      of Civil Procedure impose a higher burden for discovery of reports of the
      physical and mental condition of a party or other person than for discovery
      generally. Compare Fed. R. Civ. P. 35 with Fed. R. Civ. P. 26(b). See also 8
      Wright and Miller, Federal Practice and Procedure: Civil, §§ 2237,
      22389(1970). Medical files are the subject of a specific exemption under the
      Freedom of Information Act. 5 U.S.C. §552(b)(6) (1976). This difference in
      treatment reflects a recognition that information concerning one's body has a
      special character. The medical information requested in this case is more
      extensive than the mere fact of prescription drug usage by identified patients
      considered in Whalen v. Roe and may be more revealing of intimate details.
      Therefore, we hold that it falls within one of the zones of privacy entitled to
      protection.

United States v. Westinghouse Electric Corp., 635 F.2d 570, 577 (3d Cir. 1990

(emphasis added)).

      In addition, Local Civil Rule 45.1 specifically contemplates that medical

records will not be disclosed to the public. That Rule provides, in pertinent part, that

copies of medical records tendered to the Court “may not be inspected or copied by




                                       Page 4 of 6

     Case 1:19-cr-00017-RJC-WCM Document 31 Filed 08/26/19 Page 4 of 6
any persons, except the parties and their attorneys, unless ordered published by the

judge at the time of the hearing or trial.” LCvR 45.1(d).

      Here, Mr. Wiseman has a compelling privacy interest in his medical records

and there is no compelling interest in the public disclosure of these medical records.

Additionally, redaction is not a viable alternative here – the fact that these records

are Mr. Wiseman’s records are obvious from the context of filing, and the underlying

private medical information is the very information that Mr. Wiseman wishes the

Court to be able to fully review and consider. Redaction would neither protect Mr.

Wiseman’s privacy nor permit the Court to review the relevant information for

which the records are sought to be filed.

      Accordingly, Mr. Wiseman respectfully moves this Court to grant the instant

motion to seal.

      Respectfully submitted, this 26th day of August 2019.

                                       DABROWNLAW LLC
                                       /s/david a. brown, sr.
                                       David A. Brown, Sr.
                                       NC Bar No. 48997
                                       360 Rosemore Place
                                       Rock Hill, SC 29732
                                       Dabrownsr79@gmal.com
                                       (704) 654-9418

                                       Pierson Law, LLC
                                       /s/ Holly A. Pierson
                                       Holly A. Pierson
                                       Georgia Bar No. 579655
                                       3127 Maple Drive, NE

                                      Page 5 of 6

     Case 1:19-cr-00017-RJC-WCM Document 31 Filed 08/26/19 Page 5 of 6
                                       Atlanta, GA 30305
                                       hpierson@piersonlawllc.com
                                       (404) 353-2316


                         CERTIFICATE OF SERVICE


      This is to certify that I have filed the foregoing Motion to File Medical

Records Under Seal, this day through the federal electronic filing system which will

send notification to opposing counsel and counsel for co-defendants.

      This the 26th of August 2019.

                                       DABROWNLAW, LLC

                                       /s/ David A. Brown
                                       David A. Brown




                                      Page 6 of 6

     Case 1:19-cr-00017-RJC-WCM Document 31 Filed 08/26/19 Page 6 of 6
